Case 1:19-cv-25100-DLG Document 198 Entered on FLSD Docket 04/28/2021 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 1:19-25100-cv-DLG

  ALAN WIEGAND and KIMBERLY
  SCHULTZ-WIEGAND, Individually and
  as Personal Representatives of the Estate
  of Chloe Wiegand, deceased minor,

                Plaintiffs,

  v.

  ROYAL CARIBBEAN CRUISES LTD.,

           Defendant.
  ____________________________________/

       ROYAL CARIBBEAN CRUISES LTD.’S COUNSEL’S FILING IN COMPLIANCE
              WITH THE COURT’S APRIL 21, 2021 ORDER (ECF NO. 183)

           Undersigned counsel for RCL apologizes to the Court for any unprofessional,

  inflammatory, or insulting language used in any of its submissions.                        Undersigned counsel

  wholeheartedly agrees with the Court that professionalism, decency, fairness, integrity and civility

  must reign supreme over all aspects of the practice of law (and life in general), just as the Oath of

  Admissions requires. They have closely embraced these principles throughout their careers and

  have instilled it in the professionals that they have worked with and mentored.

          Although undersigned counsel responded to serious allegations contained in opposing

  counsel’s submissions that questioned the integrity of their client and employees, we recognize

  that we should have done so differently without offending principles of civility and

  professionalism.    For this, it is with the deepest sincerity we offer our apologies to the Court and

  to Plaintiffs’ counsel.



                                                          1

                            150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                    TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:19-cv-25100-DLG Document 198 Entered on FLSD Docket 04/28/2021 Page 2 of 3




         Although perhaps not reflected in the filings, the attorneys that prepared the filings at issue,

  from both law firms, have had a long-standing professional relationship for more than 15 - 20

  years. All are zealous advocates for their clients but, at the same time, have been able to work

  with one another in a professional manner.

         Undersigned promises to abide by the Oath of Civility that they took when they joined the

  Bar. They respectfully submit that a referral to the United States District Court for the Southern

  District of Florida’s Committee on Attorney Admissions, Peer Review, and Attorney Grievance is

  not necessary.

         Dated: April 27, 2021

                                                    Respectfully Submitted,

                                                    /s/ Jerry D. Hamilton
                                                    /s/ Carlos J. Chardon
                                                    Jerry D. Hamilton, Esq.
                                                    Florida Bar No.: 970700
                                                    jhamilton@hamiltonmillerlaw.com
                                                    Carlos J. Chardon, Esq.
                                                    Florida Bar No.: 517631
                                                    cchardon@hamiltonmillerlaw.com
                                                    HAMILTON, MILLER & BIRTHISEL, LLP
                                                    150 Southeast Second Avenue, Suite 1200
                                                    Miami, Florida 33131
                                                    Telephone: (305) 379-3686
                                                    Facsimile: (305) 379-3690
                                                    Attorneys for Defendant, RCL




                                                        2

                          150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                  TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:19-cv-25100-DLG Document 198 Entered on FLSD Docket 04/28/2021 Page 3 of 3




                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 28, 2021, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being
  served this day on all counsel of record or pro se parties identified on the following Service List
  in the manner specified, either via transmission of Notices of Electronic Filing generated by
  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
  to receive electronically notices of Electronic Filing.
                                                             /s/ Jerry D. Hamilton
                                                             Jerry D. Hamilton, Esq.


                                          SERVICE LIST
  Jason R. Margulies
  Michael A. Winkleman
  Jacqueline Garcell
  LIPCON, MARGULIES, ALSINA & WINKLEMAN, P.A.
  One Biscayne Tower, Suite 1776
  2 South Biscayne Boulevard
  Miami, Florida 33131
  Telephone No.: (305) 373-3016
  Facsimile No.: (305) 373-6204
  jmargulies@lipcon.com
  mwinkleman@lipcon.com
  jgarcell@lipcon.com
  Attorneys for Plaintiffs




                                                        3

                          150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                                  TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
